Citation Nr: 0637072	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-07 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a right hip disability, 
status post right total hip replacement, including as 
secondary to veteran's service-connected rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel
INTRODUCTION

The veteran had active service from May 1953 until May 1955. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.  The Board notes that during the 
appeal process the claims folder was transferred to the White 
River Junction RO.  

Regarding the procedure of the veteran's service connection 
claim, the RO initially denied the claim in an April 2003 
rating decision on appeal stemming from a claim filed in 
March 2003.  Also in April 2003, the veteran submitted new 
evidence and the RO reconsidered, and again denied, his 
service connection claim in a May 2003 rating decision.  The 
veteran filed a notice of disagreement, and substantive 
appeal, both of which were timely as to the April 2003 and 
May 2003 rating decisions.  See 38 C.F.R. § 20.302 (a) and 
(b) (2006).  Giving the veteran the benefit of the doubt as 
to which rating decision is on appeal, the Board will 
construe the earlier, April 2003 rating decision, as being on 
appeal.  38 U.S.C.A. § 5107(b).  

In July 2006, a Travel Board hearing at the White River 
Junction RO was held before the undersigned and a transcript 
of that hearing is of record.

Further, in a statement dated in March 2003, the veteran 
appears to be making a claims of entitlement to an increased 
rating for his service connected rheumatoid arthritis and to 
a temporary total rating under 38 C.F.R. § 4.30 (2006).  The 
Board refers these issues back to the RO for appropriate 
consideration.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

Upon review of the claims file, the Board finds that 
additional development is required under the VCAA before the 
veteran's claims may be adjudicated.  The veteran asserts 
that service connection is warranted for a right hip 
disability, status post right total hip replacement, 
including as secondary to veteran's service-connected 
rheumatoid arthritis.  The service medical records disclose 
that the veteran was hospitalized in April 1954 after 
developing severe pain in the left knee.  He was diagnosed 
with acute rheumatic fever and rheumatoid arthritis of the 
bilateral knees, right shoulder, and right elbow.  The 
veteran's clinical separation examination noted the veteran 
was treated for arthritis one year ago with no recurrence or 
sequelae.  Medical records from the Florida Orthopaedic 
Institute between November 2002 and February 2003 document 
the veteran's status before and after his right hip 
replacement surgery.  In a November 2002 initial consult, 
T.B., M.D., assessed the veteran as having degenerative 
arthritis of the bilateral hips, markedly symptomatic on the 
right.   

The Board observes that the RO denied the veteran's service 
connection claim, in the April 2003 rating decision, on the 
basis that degenerative arthritis and rheumatoid arthritis 
are "separate and distinct' processes.  However, the claims 
folder does not contain an opinion as to the etiology of the 
arthritis of the veteran's right hip disability.  As noted 
above, the veteran's service medical records reflect 
complaints of and signs for the claimed disability, but it 
does not appear from the record that he has been afforded a 
VA examination addressing the etiology of his right hip 
disability as a result of an in-service disease or injury.  
See 38 C.F.R. § 3.159(c)(4) (2006) (stating that a medical 
examination is necessary if the evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim).  Based on the foregoing, the Board finds that the 
veteran's arthritic problems during service warrant a VA 
examination to determine if such complaints are 
manifestations of his current disability and if so, whether 
such disability is causally related to service, including its 
etiology.

Additionally, the Board has reviewed the claims file and 
finds that further development is required in order to 
fulfill VA's duty to notify obligations under the VCAA.  
Indeed, the veteran's July 2004 and April 2005 notice letters 
with respect to his service connection claim for his right 
hip replacement did not inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  Specifically, the notice letter did 
not inform the veteran of what the evidence must show to 
support a claim for direct service connection.  Based on the 
foregoing, further notice is necessary to correct this 
deficiency.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service 
connection for a right hip disability, 
status post right total hip replacement, 
including as secondary to veteran's 
service-connected rheumatoid arthritis, 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. § 
3.159 (2006), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
any other applicable legal precedent.  
The veteran must be apprised of what the 
evidence must show to support a claim for 
direct and secondary service connection, 
the division of responsibility between 
him and VA in obtaining such evidence, 
and specifically requested to send any 
pertinent evidence in his possession to 
VA.  The veteran should also be provided 
an explanation as to the type of evidence 
that is needed to establish both a 
disability rating and an effective date.

2.  Schedule the veteran for a VA 
examination, with the appropriate 
specialist, to determine the nature and 
etiology of his right hip disability.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination and the 
examiner should review the record, 
including service medical records, which 
show that the veteran was hospitalized in 
April 1954 and was diagnosed with 
rheumatoid arthritis of the bilateral 
knees, right shoulder, and right elbow.  
The examiner should review the records 
from the Florida Orthopaedic Institute 
regarding his right hip replacement 
surgery.  Specifically, the examiner is 
requested to opine whether it is at least 
as likely as not (50 percent or greater) 
that the veteran's right hip disability, 
status post right total hip replacement 
is etiologically related to service.  The 
examiner is also asked to opine whether 
it is at least as likely as not (50 
percent or greater) that the veteran's 
right hip disability, status post right 
total hip replacement is secondary to, or 
aggravated by, his service-connected 
rheumatoid arthritis. 

All necessary tests and studies should be 
accomplished and any complaints and 
clinical manifestations should be 
reported in detail.  Further, all 
opinions should be accompanied by a 
thorough rationale.  

3.  Upon completion of the above, 
readjudicate the issue on appeal, as well 
as the issue of entitlement to service 
connection for a right hip disability as 
secondary to service-connected rheumatoid 
arthritis, and consider all evidence, 
including any evidence received since 
issuance of the most recent Statement of 
the Case.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded an opportunity to respond.  The 
veteran should be advised that a timely 
substantive appeal must be received as to 
the secondary service connection issue 
for appellate review.  The case should 
then be returned to the Board for 
appellate review as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


